Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2. 	This office action is in response to application filed 01/13/2021 in which claims 1-18 are pending.
Information Disclosure Statement
3. 	The information disclosure statement (IDS) submitted on 08/10/2021, 01/13/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Rejections - 35 USC § 103
4. 	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5. 	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6. 	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7. 	Claims 1-2, 5-12, 15-18 are rejected under 35 U.S.C. 103 as being unpatentable over Zou et al. (US 2019/0221150 A1) (corresponding to CN 108021300 A, IDS provided 08/10/2021) in view Lin et al. (US 2018/0102077 A1).

 	Regarding claim 1, Zou discloses a parallax correction method for a transparent display system (Abstract & Fig. 1 teaches image display method for use in a display panel for transparent display), wherein a transparent display device is located between a background object and a user (para[0046] & Figs. 4A-4C positional relationship between the different positions of the user and the display panel 21 and environment (background) image/picture 41), and the parallax correction method comprises: 5 capturing an image comprising the transparent display device, the background object, (para[0036]- [0043],  [0073] & Figs. 2, 3A-3E & Fig. 6 teaches photograph the environment in the backlight  direction of the display panel 21 at four preset collection positions A, B, C and D and obtain four shooting pictures & Para[0052] & Fig. 6 teaches Step 602 of combining the four images into the complete environmental image); detecting at least two display anchor points and at least two corresponding background object anchor points according to the image, 10wherein the display anchor points are located on the transparent display device, (para[0037] –[0043] & Figs. 2, 3A-3E teaches four corners of the display panel 21 correspond to the four preset collection positions A,B, C, D respectively, the upper left corner positioning point and the lower left corner positioning point that determine the predetermined position, the upper right corner anchor point and the upper right corner anchor point).
 	Zou does not explicitly disclose displaying a gaze point on the transparent display device; capturing an image of the user; the background object anchor points are located on the background object; obtaining a plurality of visual extension lines extending from the display anchor points and the corresponding background object anchor points; and 15obtaining an equivalent eye position of an ocular dominance of the user according to an intersection of the visual extension lines. 
 	However Lin discloses displaying a gaze point on the transparent display device (Para[0033] & Fig. 1 teaches obtaining a spatial position of eyes of a viewer at a side of a display screen with respect to the display screen); capturing an image of the user (Para[0039] teaches capture the viewer in front of the display screen by a camera module fixed at a preset position of the display screen to determine in the captured image the spatial position of the viewer's eyes with respect to the display screen); the background object anchor points are located on the background object (Para[0044] teaches three projection points of the three key points P1, P2 and P3 on a plane where the display screen); obtaining a plurality of visual extension lines extending from the display anchor points and the corresponding background object anchor points (Para[0044]-[0053]  & Figs. 2-3, 5 teaches  the transparent display device obtains spatial positions of three key points P1, P2, and P3 on a building model. Therefore, in step 103, three projection points of the three key points P1, P2 and P3 on a plane where the display screen is located with respect to the viewer's eyes are determined in a way shown by the dotted line in the drawing, and in step 104, one marked graphic and one text box graphic in the image to be displayed are adjusted according to positions of the three projection points on the plane where the display screen is located, para[0053] & step 502 may comprise respectively calculating an expression of lines (i.e., three dotted lines shown in FIGS. 2 and 3) connecting the key points P1, P2 and P3 with the viewer's eyes in the above X-Y-Z space rectangular coordinate system, and obtaining the positions of the three projection points in the X-Y-Z space rectangular coordinate system by calculating intersection positions of the lines with the Y-Z plane which is the plane where the display screen is located); and 15obtaining an equivalent eye position of an ocular dominance of the user according to an intersection of the visual extension lines (para[0050] –[0054]  & Figs. 3, 5 teaches obtain the projection position of the object on the plane where the display screen is located with respect to human eyes by the calculations of the steps 501 to 503 based on the spatial position of the viewer's eyes, the spatial position of at least one key point and the spatial position of the plane).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for use in a display panel for transparent display, by acquiring an environmental image in a backlight direction of the display panel and determining a background image capable of being viewed by the user through the display panel from the environmental image of Zou with the method of obtaining key point on the display screen at relative projection position on the eye part of the view and according to the projection position adjusting the display screen of display of image of Lin in order to provide a system that enables improving object image displaying efficiency.

 	Regarding claim 2, Lin further discloses the parallax correction method, wherein the gaze point is located in front of the user (Para[0038]  & Fig. 1 teaches an eye recognition and a spatial position measurement of an image captured in front of the display screen).  Motivation to combine as indicated in claim 1.
 
 	Regarding claim 5, Lin further  discloses the parallax correction method, wherein the gaze point is located at a center of a region surrounded by the display anchor points (Fig. 3).  Motivation to combine as indicated in claim 1.

 	Regarding claim 106, Lin discloses the parallax correction method, further comprising: recognizing a facial feature of the user on the image; and recording a correspondence relationship between the facial feature and the equivalent eye position  (para[0040] performs face detection according to the face feature in the captured image, to lock the detected face and track it. In the tracked face area, according to the structure, shape, gray scale and other characteristics of human eyes, a position of the viewer's eyes is positioned, and pupil parameters of human eyes are estimated. According to the positioned coordinate, shape structure and other characteristics of the human eye pupil in the space and the image, the spatial position of the viewer's eyes with respect to the display screen is estimated in real time, which is used as a reference for adjusting the image displayed on the display screen). Motivation to combine as indicated in claim 1.

 	Regarding claim 7, Lin discloses the parallax correction method, wherein the 15equivalent eye position is located between the user's two eyes (para[0038] & Fig. 1 teaches spatial position of the viewer's eyes may be the spatial position of a center of the eyes, or the spatial position of each of the eyes).  Motivation to combine as indicated in claim 1.

 	Regarding claim 8, Zou discloses an image outputting method for a transparent display system (Abstract & Fig. 1 teaches image display method for use in a display panel for transparent display), wherein a transparent display device is located between a background object and a user (para[0088] & Figs. 4A-4C positional relationship between the user and the display panel 21 and environment screen 41 at different positions respectively), and the image outputting method comprises: 20File: US14531F0SUNDIAL CONFIDENTIAL capturing an image comprising the transparent display device, the background object (para[0072]- [0073] teaches at four preset collection positions A, B, C and D to the display panel 21 the environment in the direction of the backlight is photographed and four shots are obtained). 
 	Zou des not explicitly capturing an image of the user; obtaining an equivalent eye position of an ocular dominance of the user; obtaining a physical position of the background object on the image; 5obtaining a display position on the transparent display device according to at least a connection line between the equivalent eye position and the physical position; and displaying an image on the transparent display device according to the display position.  
 	However Lin discloses capturing an image of the user (Para[0039] teaches capture the viewer in front of the display screen by a camera module fixed at a preset position of the display screen to determine in the captured image the spatial position of the viewer's eyes with respect to the display screen); obtaining an equivalent eye position of an ocular dominance of the user (para[0050] –[0054]  & Figs. 3, 5 teaches obtain the projection position of the object on the plane where the display screen is located with respect to human eyes by the calculations of the steps 501 to 503 based on the spatial position of the viewer's eyes, the spatial position of at least one key point and the spatial position of the plane); obtaining a physical position of the background object on the image (para[0049] –[0054] & Fig. 5 teaches the spatial position of at least one key point and the spatial position of the plane where the display screen is located); 5obtaining a display position on the transparent display device according to at least a connection line between the equivalent eye position and the physical position (para[0049] –[0054]  & FIG. 5 teaches obtain the projection position of the object on the plane where the display screen is located with respect to human eyes by the calculations of the steps 501 to 503 based on the spatial position of the viewer's eyes, the spatial position of at least one key point and the spatial position of the plane where the display screen is located); and displaying an image on the transparent display device according to the display position (para[0059] & Fig. 6 teaches adjusting an image displayed on the display screen in accordance with the projection position). It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for use in a display panel for transparent display, by acquiring an environmental image in a backlight direction of the display panel and determining a background image capable of being viewed by the user through the display panel from the environmental image of Zou with the method of obtaining key point on the display screen at relative projection position on the eye part of the view and according to the projection position adjusting the display screen of display of image of Lin in order to provide a system that enables improving object image displaying efficiency.

 	Regarding claim 9, Lin further discloses the image outputting method, wherein the equivalent eye position is located between the user's two eyes (para[0038] & Fig. 1 teaches spatial position of the viewer's eyes may be the spatial position of a center of the eyes, or the spatial position of each of the eyes).  Motivation to combine as indicated in claim 8.

 	Regarding claim 10, Lin further discloses the image outputting method, further comprising: recognizing a facial feature of the user on the image; wherein, in the step of obtaining the equivalent eye position, the 15equivalent eye position is obtaining by inquiring a storage unit according to the facial feature (para[0040] performs face detection according to the face feature in the captured image, to lock the detected face and track it. In the tracked face area, according to the structure, shape, gray scale and other characteristics of human eyes, a position of the viewer's eyes is positioned, and pupil parameters of human eyes are estimated. According to the positioned coordinate, shape structure and other characteristics of the human eye pupil in the space and the image, the spatial position of the viewer's eyes with respect to the display screen is estimated in real time, which is used as a reference for adjusting the image displayed on the display screen). Motivation to combine as indicated in claim 8.

 	Regarding claim 11, Zou discloses a transparent display system (Abstract & Fig. 1 teaches image display device for use in a display panel for transparent display), comprising: 21File: US14531F0SUNDIAL CONFIDENTIAL a transparent display device located between a background object and a user  (para[0046] & Figs. 4A-4C positional relationship between the different positions of the user and the display panel 21 and environment (background) image/picture 41); an image capturing device configured to capture an image comprising the transparent display device, the background object (para[0036]- [0043],  [0073] & Figs. 2, 3A-3E & Fig. 6 teaches photograph the environment in the backlight  direction of the display panel 21 at four preset collection positions A, B, C and D and obtain four shooting pictures & Para[0052] & Fig. 6 teaches Step 602 of combining the four images into the complete environmental image); 5a processing device connected to the image detection device, wherein the processing device comprises: an image analysis unit configured to detect at least two display anchor points and at least two corresponding background object anchor points on the image, wherein the display anchor points are located on the transparent 10display device, (para[0037] –[0043] & Figs. 2, 3A-3E teaches four corners of the display panel 21 correspond to the four preset collection positions A,B, C, D respectively, the upper left corner positioning point and the lower left corner positioning point that determine the predetermined position, the upper right corner anchor point and the upper right corner anchor point); 
  	Zou does not explicitly disclose and configured to display a gaze point; an image capturing device configured to capture the user; and the background object anchor points are located on the background object ; and a space calculation unit configured to calculate a visual extension line extending from each of the display anchor points and each of the corresponding background object anchor points; and calculate an equivalent 15eye position of an ocular dominance of the user according to an intersection of the visual extension lines and the connection line between the two eyes; and a storage unit configured to record the equivalent eye position. 
 	However Lin discloses and configured to display a gaze point (Para[0033] & Fig. 1 teaches obtaining a spatial position of eyes of a viewer at a side of a display screen with respect to the display screen); an image capturing device configured to capture the user (Para[0039] teaches capture the viewer in front of the display screen by a camera module fixed at a preset position of the display screen to determine in the captured image the spatial position of the viewer's eyes with respect to the display screen); and the background object anchor points are located on the background object (Para[0044] teaches three projection points of the three key points P1, P2 and P3 on a plane where the display screen);  and a space calculation unit configured to calculate a visual extension line extending from each of the display anchor points and each of the corresponding background object anchor points (Para[0044]- [0053]  & Figs. 2-3, 5 teaches  the transparent display device obtains spatial positions of three key points P1, P2, and P3 on a building model. Therefore, in step 103, three projection points of the three key points P1, P2 and P3 on a plane where the display screen is located with respect to the viewer's eyes are determined in a way shown by the dotted line in the drawing, and in step 104, one marked graphic and one text box graphic in the image to be displayed are adjusted according to positions of the three projection points on the plane where the display screen is located); and calculate an equivalent 15eye position of an ocular dominance of the user according to an intersection of the visual extension lines and the connection line between the two eyes (para[0050] –[0054]  & Figs. 3, 5 teaches obtain the projection position of the object on the plane where the display screen is located with respect to human eyes by the calculations of the steps 501 to 503 based on the spatial position of the viewer's eyes, the spatial position of at least one key point and the spatial position of the plane).); and a storage unit configured to record the equivalent eye position (para[0068] teaches spatial position of the at least one key point described as above is obtained from a pre-stored database or a pre-stored digital model of an object).  It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to use the method for use in a display panel for transparent display, by acquiring an environmental image in a backlight direction of the display panel and determining a background image capable of being viewed by the user through the display panel from the environmental image of Zou with the method of obtaining key point on the display screen at relative projection position on the eye part of the view and according to the projection position adjusting the display screen of display of image of Lin in order to provide a system that enables improving object image displaying efficiency.
 	Regarding claim 12, Lin further discloses the transparent display system, wherein the gaze point is located in front of the user (Para[0038]  & Fig. 1 teaches an eye recognition and a spatial position measurement of an image captured in front of the display screen).  Motivation to combine as indicated in claim 1.

 	Regarding claim 15, Lin further  discloses  the transparent display system, wherein the gaze point is located at the center of a region surrounded by the display anchor points (Fig. 3).  Motivation to combine as indicated in claim 11.

 	Regarding claim 16, Lin further discloses the transparent display system, wherein the 5image analysis unit further detects a physical position of the background object on the image, the space calculation unit obtains a display position on the transparent display device according to at least a connection line between the equivalent eye position and the physical position (para[0049] –[0054]  & FIG. 5 teaches obtain the projection position of the object on the plane where the display screen is located with respect to human eyes by the calculations of the steps 501 to 503 based on the spatial position of the viewer's eyes, the spatial position of at least one key point and the spatial position of the plane where the display screen is located), and the processing device further comprises: 10an image control unit configured to display an image on the transparent display device according to the display position(para[0059] & Fig. 6 teaches adjusting an image displayed on the display screen in accordance with the projection position). Motivation to combine as indicated in claim 11.

 	Regarding claim 17, Lin further discloses the transparent display system, wherein the equivalent eye position is located between the user's two eyes (para[0038] & Fig. 1 teaches spatial position of the viewer's eyes may be the spatial position of a center of the eyes, or the spatial position of each of the eyes, which is not limited herein).  Motivation to combine as indicated in claim 11.

 	Regarding claim 18, Lin discloses the transparent display system, wherein the 15image analysis unit is further configured to recognize a facial feature of the user on the image, and the storage unit is further configured to record a correspondence relationship between the facial feature and the equivalent eye position (para[0040] performs face detection according to the face feature in the captured image, to lock the detected face and track it. In the tracked face area, according to the structure, shape, gray scale and other characteristics of human eyes, a position of the viewer's eyes is positioned, and pupil parameters of human eyes are estimated. According to the positioned coordinate, shape structure and other characteristics of the human eye pupil in the space and the image, the spatial position of the viewer's eyes with respect to the display screen is estimated in real time, which is used as a reference for adjusting the image displayed on the display screen). Motivation to combine as indicated in claim 11.
.   
Allowable Subject Matter
8. 	Claims 3-4, 13-14 are  objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9. 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROWINA J CATTUNGAL whose telephone number is (571)270-5922. The examiner can normally be reached Monday-Thursday 7:30am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Brian Pendleton can be reached on (571) 272-7527. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROWINA J CATTUNGAL/Primary Examiner, Art Unit 2425